EXAMINER’S COMMENT / AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment 
The objection to claim 16 for minor informalities and the rejection of claim 36 under 35 USC § 112 are withdrawn in view of the amendments filed 03 May 2022. 
Terminal Disclaimer
The terminal disclaimer filed on 15 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Erbey, II; John R. et al. (US 10512713 B2) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ann M. Cannoni on Thursday, 12 May 2022. 
Claims 45 and 47 are amended as follows. [[Deletions are in double brackets]] and additions are underlined. Ellipsis … designates unchanged portions of claims which have been omitted for brevity.
Claim 45 (Amended in part) “The method of claim [[33]] 14, wherein …”  
Claim 47 (Amended in part) “The method of claim [[33]] 14, wherein  …”

Allowable Claims
Claims 14-20 and 34-53 are allowed.

Response to Declaration under 37 CFR 1.132
The Declaration under 37 CFR 1.132 by John R. Erbey II, Ph. D., filed 03 May 2022 is sufficient to overcome the rejection of claim 14 based on Ikeguchi, Edward F. (US 20030060806 A1) and Fontanazzi; Francesco et al. (US 20150224241 A1) as set forth in the last Office. 
Reasons for Allowance
All references on the IDS filed 01 September 2022 have been considered. 
Li; Changqing et al. (US 20090024091 A1), the closest art of record, discloses a catheter having an internal bolster (¶ [0002], [0016], [0037] Catheter 13; ¶ [0038], when at rest, bolster 15 may have a coiled or spiral shape that lies in a plane generally perpendicular to the longitudinal axis of catheter 13). 
However, Li does not deploy the catheter in a urinary tract and instead deploys it in a patient’s stomach (¶ [0041], For illustrative purposes, catheter assembly 11 is herein shown as an initial placement PEG device being implanted in the stomach of a patient). 
Although Li suggests to place the catheter in other body regions, Li describes these other regions only generally, without naming specific locations (¶ [0041], it is to be understood that catheter assembly 11 … may be implanted in the stomach of a patient or at other locations within a patient where the delivery and/or drainage of fluids is desirable). 
Li is also silent whether the stent is compatible with negative pressure and instead describes delivering fluid (¶ [0037], longitudinal bore 23 may be used to convey fluids, such as food and/or medications, to a patient in need thereof); or passive drainage (¶ [0041], catheter assembly 11 may be implanted in the stomach of a patient or at other locations within a patient where the delivery and/or drainage of fluids is desirable). 
Also cited on the recent IDS, Olympus (Quadra-Coil | Olympus America | Medical, accessed 31 Aug 2022) describes a coated ureteral catheter (p. 1 of 2, image near upper right side of the Olympus Quadra-Coil Multi-Length ureteral stent). 
However, Olympus lacks a filing date, and was accessed 31 August 2022, after the effective filling date of the present application 25 January 2018. 
 Also, Olympus is silent whether the catheter is compatible with negative pressure, and instead suggests that it is configured only for passive drainage. Olympus does not measure a patient’s weight or provide feedback to a controller or user. At most, Olympus describes the structure of a ureteral catheter. 

Applicant’s arguments filed 03 May 2022 regarding Ikeguchi, Edward F. (US 20030060806 A1), Fontanazzi; Francesco et al. (US 20150224241 A1), Shelton; Kurt G. et al. (US 20150283362 A1), Levin, Howard R. et al. (US 20040054315 A1), Womack; Charles E. (US 4425124 A), Neftel; Frederic et al. (US 20120029937 A1) and Luxon; Evan S. et al. (US 20160310711 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.
Fontanazzi, the closest art of record, is silent whether the method is performed on a patient having a Glomerular Filtration Rate (GFR) of at least 30 ml/min/1.73 m2 prior to treatment with the method. Instead, Fontanazzi considers other parameters of the patient when designing a treatment protocol (¶ [0081], The patient's weight can be the only discriminating parameter for retrieving the desired value of the individual's parameter, or the operator can supply … further data such as the sex of the patient and/or the age and/or ethnic origin, and so on; ¶ [0099], such as systems that consider various factors such as the patient's age, sex, and so on). 
Although Fontanazzi also considers a “refilling” parameter of the patient, this parameter is unrelated to GFR (¶ [0005] "A new method to evacuate patient … during hemodialysis" … the parameter known as "Plasma Refilling Index" (PRI), defined by the ratio between the total body water of an individual and the blood volume; ¶ [0019], [0042]-[0044], [0055]-[0058], the parameter of the individual (IR) comprises a refilling index; ¶ [0085], a refilling index IR that can be defined by a function of the ratio between the variation in blood volume (Δ BV) and the variation in weight loss (Δ WL)). 
Selecting a patient having a GFR of at least 30 ml/min/1.73 m2 prior to treatment with the method is critical to the invention since it offers a treatment option in early stages of renal disease instead of waiting until the disease progresses to later stages (¶ [0143] Clause 108: A method for treatment of Stage 3, Stage 4, and/or Stage 5 chronic kidney disease through reduction of venous congestion in the kidney(s) … to treat Stage 3, Stage 4, and/or Stage 5 chronic kidney disease; ¶ [0250], Reduction or inhibition of episodes of AKI and/or chronically decreased perfusion may also be a treatment for Stage 4 and/or Stage 5 chronic kidney disease).  
Also of record, Levin discloses methods and apparatus comprising periodically measuring a hematocrit value of the patient (¶ [0105] Blood hematocrit (volume fraction of red blood cells) in CHF patients is expected to be in the range of 30 to 40% of the total blood volume). However, Levin does not measure a patient’s GFR, and does not select a patient based on their GFR. Instead, Levin selects patients with CHF (¶ [0059] Abundant scientific and clinical evidence exists that aggressive early fluid removal with a machine would benefit CHF patients; ¶ [0043], Thus, ultrafiltration appears to be a beneficial in patients with CHF, even those still responsive to standard medical therapy). 

Another cited reference, Neftel discloses a dialysis device and a method (¶ [0001], [0009], [0010], [0032]), comprising periodically measuring the patient's weight (¶ [0038], [0048]). 
However, Neftel does not teach or suggest to select a patient based on a GFR of at least 30 ml/min/1.73 m2. Instead, Neftel describes patients who require a higher number of therapy sessions per week (¶ [0051] The treatment schedule may be specified as one treatment session thrice weekly … a treatment session may be scheduled every other day … daily … or during the night while sleeping). 

Also cited in a previous action, Ohishi, Takayuki et al. (US 20040057037 A1), Rebec; Mihailo V. et al. (US 20130303865 A1) and Singbartl; Kai et al. (US 20100081148 A1) recommend against giving extracorporeal therapy to patients with Stage 3 renal disease or a GFR greater than 30. These references were discussed in the Notice of Allowance for case 15/411884, mailed 22 August 2019. 
Also of record, Luxon; Evan S. et al. (US 20160310711 A1) describes a method that drains urine with negative pressure (¶ [0082], the vacuum is created by bellows 111 attached to urine collection device or receptacle 5; ¶ [0085], Peristaltic pump 129 also provides slight vacuum to the bladder). Luxon also gives an example urine production rate (¶ [0153], patients with low rates of urine production … a patient producing only 10 mL/hr of urine with a standard drainage tube). However, this rate translates roughly to a GFR of 0.167 ml/min/1.73 m2 (10 mL/hr * [1 hr / 60 min] ), which is far below the claimed threshold of at least 30 ml/min/1.73 m2. 

The following newly cited references fail to teach or suggest all limitations of the amended claims. 
Patel; Vinod (US 20070208291 A1) describes a method that enhances renal function (¶ [0002], [0012], [0040] Referring to FIGS. 1-4, the renal pump catheter system 10) and improves GFR (¶ [0058] At 140, the patient will be monitored to determine if the desired clinical outcomes of removing the desired amount of fluid over the desired time, improving glomerular filtration rate, increasing urine output). However, Patel does not set a threshold for selecting a patient and at most describes that GFR is improved. Patel also does not apply negative pressure to a ureter and/or kidney through a drainage lumen and instead alters pressure inside a renal artery with a blood pump (¶ [0043], the catheter 20 further comprises an axially rotatable rotor 40). 

Stahmann; Jeffrey E. (US 20080119907 A1) discloses a method for applying a stimulus to at least one of a glomerulus (¶ [0001], [0009], [0024] FIG. 1 … system 100); including altering a patient’s GFR (¶ [0065], affecting a change of the one or more renal function-associated parameters (e.g., … a glomerulus filtration rate level).  However, Stahmann does not selecting a patient based on GFR, and at most describes that GFR is improved. Stahmann also lacks a urinary tract catheter that applies negative pressure and instead modulates renal function with electrodes (¶ [0033], the electrical energy stimulation delivered to the kidney 104 by the electrodes 208, 212, or 214 includes a frequency equal to or greater than about 1 KHz; ¶ [0038], the lead distal end portion 116 includes at least one implanted electrode 208 disposed proximal to the kidney 104). 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781